       Case 1:20-cv-00147-PJK-KK Document 43 Filed 12/17/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

MARC GRANO as personal representative        §
of the WRONGFUL DEATH ESTATE                 §
OF JONATHAN ANDREW GARCIA                    §
and a Next Friend to J.O.G., A.S.R., An.J.G  §
and Ar.J.G                                   §
                                             §
                        Plaintiff,           §
                                             §
v.                                           §     Case No. 1:20-cv-00147-PJK-KK
                                             §
STATE OF NEW MEXICO, GREGG                   §
MARCANTEL, New Mexico Secretary of           §
Corrections, DAVID JABLONSKI, New            §
Mexico Secretary of Corrections,             §
CLARENCE OLIVAS, Deputy Warden               §
Of Penitentiary of New Mexico, BRIAN         §
LUCERO, Corrections Officer, FNU             §
MARTINEZ, Corrections Officer, FNU           §
BACA, Captain, Corrections Officer, FNU §
WELLS, Sergeant, Corrections Officer, and §
JOHN DOES 1 through 5, employees,            §
staff, agents of Penitentiary of New Mexico, §
                                             §
                            Defendants.      §

                              NOTICE OF APPEARANCE

       COMES NOW Eric G. Rodriguez of the law firm WALSH GALLEGOS TREVIÑO

RUSSO & KYLE, P.C. and also enters his appearance on behalf of all Defendants.


                                          Respectfully submitted,

                                          WALSH GALLEGOS TREVIÑO
                                          RUSSO & KYLE, P.C.

                                          BY:       /s/ Eric G. Rodriguez
                                                 Eric G. Rodriguez
                                                 500 Marquette Avenue NW, Suite 1310
                                                 Albuquerque, NM 87102-5316
                                                 Telephone: (505) 243-6864
                                                 E-mail: erodriguez@wabsa.com
                                                 Attorneys for Defendants
        Case 1:20-cv-00147-PJK-KK Document 43 Filed 12/17/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing was electronically filed pursuant to
the NEW MEXICO RULES OF CIVIL PROCEDURE, which provides electronic service to counsel of
record if the email address of the attorney to be served is on file. Additionally, a copy of the
foregoing pleading was served upon counsel of record on the 17th day of December 2020, as set
out below:

Joseph M. Romero
JOSEPH M. ROMERO LAW, LLC
P.O. Box 27579
Albuquerque, NM 87125
Tel: (505) 433-1642
E-mail: joe@romerolawnm.com
Attorney for Plaintiff



                                              By:     /s/ Eric G. Rodriguez
                                                      Eric G. Rodriguez
